Order entered July 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00054-CV

                             KWIK INDUSTIRES, INC., Appellant

                                                 V.

                                 TSFG, INC., ET AL., Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 05-10901

                                             ORDER
       Before the Court is the motion of Sheretta Martin, Official Court Reporter for the 162nd

Judicial District Court of Dallas County, Texas, requesting a sixty-day extension of time to file

the reporter’s record. We GRANT the motion to the extent that the reporter’s record shall be

filed within thirty days of the date of this order. See TEX. R. APP. P. 35.3(c).


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE